Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4, 6-8 have been amended; Claims 9-12 are added as claims; Claims 1-12 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 8/4/2021.
Previous rejection of Claims 1-8 under 35 U.S.C. 103 as being unpatentable over Matsuo et al (US-PG-pub 2019/0177823 A1, listed in IDS filed on 3/12/2020, thereafter PG’823) in view of Stigenberg (US 5,512,237, thereafter US’237) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 8/4/2021.
However, in view of the Applicant’s amendments in the instant claims and newly cited reference(s), a new ground rejection is listed as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al (US-PG-pub 2019/0177823 A1, listed in IDS filed on 3/12/2020, thereafter PG’823) alone or further in view of Fujimura et al (US-PG-pub 2017/0096722 A1, thereafter PG’722).
PG’823 alone is applied to the instant claims 1-8 for the same reason as stated in the previous office action dated 6/14/2021.
Regarding the amended features in the instant claim 1, Example #2 in table 1 of PG’823 specify including 0.011 mass% C in the alloy, which is within the claimed range of 0.01-0.040 mass% C as recited in the instant claim. The newly added corrosion cracking tests conditions and results are recognized as alloy’s properties full depend on the alloy’s composition and microstructures. Since PG’823 teaches the similar alloy composition with the same martensitic stainless steel for the same tubular goods in oil wells and gas wells as claimed in the 
In alternately, applying martensitic stainless steel for pipe application is well-known technique as demonstrated by PG’722. PG’722 teaches a high-strength seamless stainless steel pipe for oil country tubular goods with mainly a tempered martensite phase (Abstract, examples, and claims of PG’722). PG’722 teaches the alloy composition ranges (claims 2-10 and par.[0042] to [0073] of PG’722) overlap all of the essential alloy composition ranges as recited in the instant claims. MPEP 2144 05 I. PG’722 specify stainless steel pipe for oil country tubular goods application (Abstract and par.[0001] of PG’722). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the martensitic material of PG’823 for pipe of tubular application as demonstrated by PG’722 since both PG’722 and PG’823 teach the same martensitic material and PG’722 specify that the steel pipe, in particular, to improvement in hot workability, sulfide stress cracking resistance, and corrosion resistance (par.[0001] and [0097]-[0101] of PG’722).
Regarding the amendments in the instant claims 4 and 6-8. PG’823 teaches applying the same martensitic stainless steel for . 

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG’823 in view of PG’722.
Regarding claims 9-12, PG’823 teaches forming pipe by piercing-rolling process according to the Mannesmann process to produce an intermediate material (seamless steel pipe); quenching to form martensite, and tempering (par.[0119]-[0120] of PG’823). Although PG’823 teaches tempering a hollow pipe need less tempering time (par.[0017] of PG’823), PG’823 does not specify the tempering holding durations as claimed in the instant claims. PG’722 specify stainless steel pipe for oil country tubular goods application (Abstract and par.[0001] of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-12 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-4 of copending application No. 16/343,829 (US-PG-Pub 2019/0241989 A1 listed in IDS filed on 3/12/2020).  
Claims 1-4 of copending application No. 16/343,829 (US-PG-Pub 2019/0241989 A1) is applied to the instant claims 1-8 for the same reason as stated in the previous office action dated 6/14/2021. 
The newly added corrosion cracking tests conditions and results in the instant claim 1, they are recognized as alloy’s properties full depend on the alloy’s composition and microstructures. Since claims 1-4 of copending application No. 16/343,829 (US-PG-Pub 2019/0241989 A1) teaches the similar alloy composition with the same martensitic stainless steel for the same tubular goods in oil wells and gas wells as claimed in the instant claims. The claimed properties would be highly expected in the alloy of the claims 1-4 of copending application No. 16/343,829 (US-PG-Pub 2019/0241989 A1). MPEP 2122 01 and 2145 II.
Regarding the newly added claims 9-12, claims 3-4 of copending application No. 16/343,829 (US-PG-Pub 2019/0241989 A1) provides tempering conditions and table 2 of the copending 
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not fact been patented.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-12 have been considered but they are moot in view of the new ground rejection as stated above. The Applicant’s arguments related to the amended features have been stated in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734